            Case 3:13-cr-00172-SRU Document 85 Filed 11/04/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  UNITED STATES
                                                             No. 3:13-cr-172 (SRU)
            v.

  FEISAL SHARIF

                 RULING ON MOTION FOR COMPASSIONATE RELEASE

       Currently before me is Feisal Sharif’s second motion for compassionate release under the

First Step Act, which I construe as a motion for reconsideration of my ruling denying his prior

motion for compassionate release. See Mot., Doc. No. 81. For the reasons that follow, the

motion is denied.

       The standard for granting a motion for reconsideration is strict, and reconsideration will

generally be denied unless the moving party can point to “an intervening change in controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Barnett v. Connecticut Light & Power Co., 967 F. Supp. 2d 593, 596 (D. Conn.

2013), aff'd, 580 F. App’x 30 (2d Cir. 2014) (quoting Ayazi v. United Fedn. of Teachers Local 2,

487 F. App’x 680, 681 (2d Cir. 2012)). A motion for reconsideration may not be used to

“advance new facts, issues or arguments not previously presented before the Court, nor may it be

used as a vehicle for relitigating issues already decided by the Court.” Connecticut Com'r of

Labor v. Chubb Grp. of Ins. Companies, 2013 WL 836633, at *1 (D. Conn. Mar. 6, 2013), aff'd,

McMahon v. Chubb Group of Ins. Companies, No. 13-1244 (2d Cir. Feb. 3, 2014) (citation

omitted).
          Case 3:13-cr-00172-SRU Document 85 Filed 11/04/20 Page 2 of 3




       As an initial matter, to the extent Sharif argues that reconsideration is warranted because

I did not enter a scheduling order or wait for counsel to supplement his pro se motion before

issuing a ruling, that is without merit. Sharif filed his initial motion on June 12, 2020, doc. no.

74, and defense counsel was added four days later, on June 16, 2020. The government opposed

the motion on June 23, 2020; a reply memorandum, which was due 14 days thereafter, was never

filed. See D. CONN. L. R. 7(d) (“Any reply memorandum . . . must be filed within fourteen (14)

days of the filing of the responsive memorandum to which reply is being made, as computed

under Fed. R. Civ. P. 6.”). A scheduling order was not necessary, and counsel had every

opportunity to submit a reply or supplemental memorandum, or to request an extension to do so,

before I issued my ruling on July 10, 2020.

       The other arguments that Sharif raises in his motion are equally unpersuasive. Sharif

principally argues that the COVID-19 pandemic—coupled with his prediabetes diagnosis, the

high number of COVID-19 cases at FMC Devens, and FMC Devens’ inadequate cleaning

measures—constitute “extraordinary and compelling reasons” warranting his release under the

First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i). See Mot. For Release, Doc. No. 81-1. Sharif

advanced each of those arguments, without success, in his first motion and may not relitigate

them here. See Connecticut Com'r of Labor, 2013 WL 836633, at *1.

       Nor do the programming certificates and letters in support of his release, which are

appended to the instant motion, merit reconsideration. Any new evidence introduced must

“reasonably be expected to alter the conclusion reached by the court” in order to justify

reconsideration. See Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Those

exhibits are more relevant to the issues whether Sharif would pose a danger to any other person

under U.S.S.G. § 1B1.13(3) and whether a reduction of his sentence would comport with the



                                                  2
          Case 3:13-cr-00172-SRU Document 85 Filed 11/04/20 Page 3 of 3




sentencing goals under 18 U.S.C. § 3553(a)—neither of which underlined my denial of his first

motion. Instead, I denied his motion because he had failed to establish “extraordinary and

compelling” reasons justifying his release, and the exhibits reflecting Sharif’s rehabilitation are

not dispositive to that analysis. See Ruling, Doc. No. 79, at 4–6.

        The same goes for Sharif’s medical records. The medical records attached to Sharif’s

motion appear to be ones that I already considered in my first ruling and, in any event, would not

reasonably be expected to compel a different outcome. Although the records say diabetes under

the lipids sections, the actual test results are all prediabetes levels, and I already rejected Sharif’s

argument that a prediabetes diagnosis makes him especially vulnerable to COVID-19. See id.

        That FMC Devens may be seeing a higher number of COVID-19 cases also does not

warrant reconsideration. As I noted in my first order, “the mere existence of COVID-19 cases or

fatalities does not entitle Sharif to relief.” See Ruling, Doc. No. 79, at 5 (citing United States v.

Adams, 2020 WL 3026458, at *3 (D. Conn. June 4, 2020)).

        Sharif’s motion for compassionate release (doc. no. 81) is denied.

    IT IS SO ORDERED.

    Dated at Bridgeport, Connecticut, this 4th day of November 2020.

                                                                /s/ STEFAN R. UNDERHILL
                                                                Stefan R. Underhill
                                                                United States District Judge




                                                   3
